DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-5, 7, 9, 12-17, 19, 21 and 24-28 are rejected under 35 U.S.C. 103.
Claims 6, 8, 10-11, 18, 20 and 22-23 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Response to Arguments
Applicant’s arguments, see last two paragraphs on page 6 of 7 of applicant’s remarks, filed on 04/26/2021, which argues that prior art reference Weinberg ‘711 fails to teach the species is excited by an ionizing radiation as claim. 
Although Weinberg ’711 is silent with regard to the ionizing radiation, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference Van Den Brink (US 2013/0225974).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 9, 12-16, 19, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711), and further in view of Van Den Brink (US 2013/0225974).
Regarding claims 1 and 14, Weinberg teaches an apparatus for measurement of exposure of a substance to radiation (e.g. figures 1, 4 and 10, MRI device 10), the apparatus comprising: 
at least one magnetic coil positioned near the substance (e.g. figures 1, 4, and 10, paragraphs [0048], [0049], [0051] and [0083], coil 28 which generates a magnetic field 30 near tissue 36 of a portion of an organism or a complete organism such as body part 14 as shown in figure 10) and operated to collect one or more signals from excited species in the substance (e.g. figures 1, 4 and 10, paragraphs [0037], [0051] and [0052], detector 40 detects signals 38 from excited atoms in tissue 36 of the body part) during or after exposure of the substance to radiation (e.g. figures 1, 4, and 10, paragraph [0052], exposure of tissue to RF waves 34), and
an MRI system that includes the at least one magnetic coil (e.g. figures 1 and 4, paragraphs [0048] and [0049], MRI device 10 includes coil 28 may be a plurality of coils generating all of part of magnetic field 30),

wherein the MRI system generates pulse sequences capable of assessing signals from excited species in the substance in which the signals decay within ten milliseconds (e.g. figure 7, paragraph [0068], fall time of 10 microseconds or less), 
wherein the MRI has pulse sequences whose rise-time, fall-time, or duration are less than 10 microseconds long (e.g. figure 7, paragraph [0068], fall time of 10 microseconds or less). 
However, Weinberg is silent with regard to ionizing radiation.
Van Den Brink collecting one or more signals from excited species in a substance during or after exposure of the substance to ionizing radiation (e.g. figures 1 and 7, paragraphs [0018]-[0018], [0061] and [0076], radiotherapy source 110 may be a LINAC x-ray, an x-ray and a radioisotope gamma radiation source which generates ionizing electromagnetic radiation to target zone in step 718 of figure 7 and acquiring magnetic resonance data accordingly in step 700 of figure 7 by magnetic resonance imaging system 106 as shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg by applying the teaching of Van Den Brink to operate the at least one magnetic coil of the MRI system to collect one or more signals from excited species in a substance during or after exposure of the substance to ionizing radiation, for the purpose of generating 
Regarding claims 2 and 15, combination of Weinberg and Van Den Brink teaches further comprising a computer coupled to the at least one magnetic coil, controlling operation of the at least one magnetic coil and analyzing data collected from the one or more signals from excited species in the substance (e.g. Weinberg, figures 1, 4 and 10, paragraphs [0048] and [0052]). 
Regarding claims 3 and 16, combination of Weinberg and Van Den Brink teaches further comprising a source of radiation controlled to expose the substance to radiation for therapeutic therapy (e.g. Van Den Brink, figure 1, paragraph [0071]). 
Regarding claims 5 and 24, combination of Weinberg and Van Den Brink teaches wherein the substance is a subject's body part (e.g. Weinberg, figures 1, 4, and 10, paragraphs [0048], [0049], [0051] and [0083], coil 28 which generates a magnetic field 30 near tissue 36 of a portion of an organism or a complete organism such as body part 14 as shown in figure 10). 
Regarding claims 7 and 19, combination of Weinberg and Van Den Brink teaches wherein the MRI system is a single-sided MRI system (e.g. Weinberg, figure 10, single-sided MRI system as shown in figure 10). 
Regarding claims 9 and 21, combination of Weinberg and Van Den Brink teaches wherein the MRI system is sensitive to signals from excited species in the 
Regarding claims 12 and 25, combination of Weinberg and Van Den Brink teaches wherein the substance is part of a subject, and wherein the at least one magnetic coil generates a magnetic field that rises or falls in such short a time as not to cause nerve stimulation of the subject (e.g. Weinberg, figures 7 and 9, paragraphs [0065] and [0077], rise and fall times of less than about 10 microseconds to avoid triggering a biological response from neurological tissue).
Regarding claims 13 and 26, combination of Weinberg and Van Den Brink teaches wherein the at least one magnetic coil generates a magnetic field that rises or falls in less than 10 microseconds (e.g. Weinberg, figures 7 and 9, paragraph [0077], ramp time below 10 microseconds). 
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711) in view of Van Den Brink (US 2013/0225974), and further in view of Bahado-Singh (US 2017/0003291).
Regarding claims 4 and 17, combination of Weinberg and Van Den Brink is silent with regard to wherein continued exposure of the substance to radiation is performed in response to the signals from excited species in the substance.
Bahado-Singh teaches continued exposure of the substance to radiation is performed in response to the signals from excited species in the substance (e.g. paragraphs [0052] and [0068], diagnosis of a subject using MRI imaging, and then treated with radiation therapy, modified in response to diagnosis of a subject).
.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711) in view of Van Den Brink (US 2013/0225974), and further in view of Green (US 6,198,957).
Regarding claims 27 and 28, combination of Weinberg and Van Den Brink is silent with regard to wherein the excited species comprise reactive oxygen species, free radicals, ionized hydrogen, or other materials not in their stable state.
Green teaches excited species comprise free radicals (e.g. figures 1-2, column 5: lines 36-42 and 47-55, “free radicals and iodination products to be produced in the tissue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg and Van Den Brink by applying the teaching of Green to explicitly have wherein the excited species comprise reactive oxygen species, free radicals, ionized hydrogen, or other materials not in their stable state, for the purpose of improving diagnostic and treatment of desired tissue in a region of the body part (e.g. Green, column 3: lines 4-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858